Exhibit 10.1

 



EXECUTION VERSION

 

NORTHWEST BIOTHERAPEUTICS, INC.

 

SECOND SUPPLEMENTAL INDENTURE

 

THIS SECOND SUPPLEMENTAL INDENTURE (this “Second Supplemental Indenture”), dated
and effective as of June 7, 2017, between Northwest Biotherapeutics, Inc. (the
“Company”) and The Bank of New York Mellon, a New York banking corporation, as
trustee (the “Trustee”). Capitalized terms used herein and not otherwise defined
have the meaning ascribed to such terms in the Indenture (as defined below).

 

RECITALS

 

A.       On August 19, 2014, the Company and the Trustee executed an indenture
(the “Original Indenture”) pursuant to which the Company initially issued
$17,500,000 aggregate principal amount of its 5.00% Convertible Senior Notes due
2017 (the “Notes”), of which $5,500,000 aggregate principal amount remain
outstanding as of the date hereof.

 

B.       On March 17, 2017, the Company and the Trustee entered into a First
Supplemental Indenture (the “First Supplemental Indenture”, together with the
Second Supplemental Indenture and as amended and supplemented from time to time,
the “Indenture”).

 

C.       Whitebox Relative Value Partners, LP, Whitebox Credit Arbitrage
Partners, LP, Whitebox GT Fund, LP, Whitebox Multi-Strategy Partners, LP and
Pandora Select Partners LP (collectively, the “Holders”) beneficially owned all
of the outstanding Notes since March 9, 2017 and continue to beneficially own
all of the outstanding Notes.

 

D.       On March 9, 2017, the Company and the Holders entered into a Repurchase
Agreement, dated as of March 9, 2017, among the Company and each of the Holders
(the “Repurchase Agreement”) and, on May 31, 2017, the Company and the Holders
entered into the Amendment Agreement (as defined below) pursuant to which, among
other things, the Company agreed to supplement the Indenture as set forth
herein.

 

E.       On May 22, 2017, the Company and the Holders entered into a Forbearance
Agreement (as defined below) and, on June 2, 2017, the Company and the Holders
entered into a Second Forbearance Agreement (as defined below).

 

F.       Section 11.01(e) of the Indenture provides for the execution of
indentures supplemental to the Indenture, without the consent of the Holders,
to, among other things, add to the covenants or Events of Default of the Company
for the benefit of the Holders.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, the Company
and the Trustee mutually covenant and agree for the equal and proportionate
benefit of the respective holders from time to time of the Securities as
follows:

 



   

 

 

ARTICLE I

 

Section 1.1   Additional Definitions

 

Section 1.01 (Definitions) of the Original Indenture is supplemented to add the
following:

 

“Amendment Agreement” means the Amendment to Repurchase Agreement, dated as of
May 31, 2017, among the Company and the Holders.

 

“Forbearance Agreement” means the Forbearance Agreement, dated as of May 22,
2017, among the Company and the Holders.

 

“Second Forbearance Agreement” means the Second Forbearance Agreement, dated as
of June 2, 2017, among the Company and the Holders.

 

Section 1.1   Additional Event of Default

 

Section 7.01 of the Original Indenture is supplemented to add the following
Event of Default (which shall be an “Event of Default” for all purposes under
the Indenture) after Section 7.01(m):

 

“(n) any default or breach of the terms of the Forbearance Agreement, the Second
Forbearance Agreement, the Amendment Agreement or any subsequent amendments,
supplements or modifications thereto or to the Original Repurchase Agreement.”

 

Section 1.2   Automatic Event of Default

 

Section 7.01 of the Original Indenture is supplemented to add the following in
the first paragraph following Section 7.01(n), after the sentence added by
Section 1.2 of the First Supplemental Indenture:

 

“If an Event of Default specified in Section 7.01(n) occurs and is continuing,
the principal of all the Notes and accrued and unpaid interest shall
automatically be immediately due and payable.”

 

ARTICLE II

 

MISCELLANEOUS

 

Section 2.1   Confirmation of Indenture

 

The Indenture, as supplemented and amended by the First Supplemental Indenture
and this Second Supplemental Indenture, is in all respects ratified and
confirmed, and the Indenture, the First Supplemental Indenture, this Second
Supplemental Indenture and all indentures supplemental thereto shall be read,
taken and construed as one and the same instrument.

 



 2 

 

 

Section 2.2   Concerning the Trustee

 

In carrying out the Trustee's responsibilities hereunder, the Trustee shall have
all of the rights, protections and immunities which it possesses under the
Indenture. The Trustee assumes no responsibility for the correctness of the
recitals contained herein. The Trustee makes no representations as to the
validity or sufficiency of this Second Supplemental Indenture.

 

Section 2.3   NEW YORK LAW TO GOVERN

 

THIS SECOND SUPPLEMENTAL INDENTURE SHALL BE DEEMED TO BE A CONTRACT UNDER THE
LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF THE
CONFLICT OF LAWS THEREOF.

 

Section 2.4   Counterparts

 

This Second Supplemental Indenture may be executed in any number of counterparts
each of which shall be an original, but such counterparts shall together
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page to the Indenture by facsimile, email or other electronic
means shall be effective as delivery of a manually executed counterpart of the
Indenture.

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the time, day and year first written above.

 



  NORTHWEST BIOTHERAPEUTICS, INC.         By: /s/ Linda F. Powers     Name:
Linda F. Powers   Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Second Supplemental Indenture]

 



 

 

 

 

  THE BANK OF NEW YORK MELLON, Trustee         By: /s/ Laurence J. O’Brien    
Name: Laurence J. O’Brien   Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Second Supplemental Indenture]

 





 

